             Case 7:17-cr-00089-CS Document 1076 Filed 07/17/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------x
UNITED STATES OF AMERICA

                 -v.-                                       ORDER

MATTHEW MADONNA, et al.,                                    17-CR-89 (CS)

                           Defendants.
----------------------------------------------------x

Seibel, J.

      Before the Court is Defendants’ request to adjourn their sentencings, (Doc. 1072), and the
Government’s opposition thereto, (Doc. 1075).

        The Court is sympathetic to the concerns of Defendants and counsel, but those concerns
are not likely to go away any time soon, as the Government points out. In fact, this may be the
best time to go forward, in that 99% of New Yorkers are testing negative, the local jails have
remarkably few cases, and there are still relatively few people in the courthouse. All that could
change for the worse as travelers from other parts of the country travel to New York, prison
transfers resume, and the courthouses come back to life. In other words, to the extent age and
health conditions are the concern, it could well be that those concerns are heightened in a month
or two or six, so going forward now makes sense.

        I understand that Mr. Madonna was unfortunately stricken with COVID-19, but happily
he recovered back in April and has had three months to regain some strength. There has been,
and will be, ample time to review the final Pre-Sentence Reports (which I imagine do not differ
significantly from the first version) by July 27. Despite suspicions about confidentiality, I have
no reason to think that attorney-client phone calls are monitored. If Mr. Londonio’s parents do
not feel comfortable attending in person, they may join by phone. The same is true for Mr.
Franklin, who would have had to already come to New York and begun his quarantine if he were
planning to attend in person. He may not only attend by phone, but he and Mr. DiPietro (and
even Mr. Crea) may communicate privately by cellphone during the proceeding if need be. An
adjournment is unlikely to solve the problem because I imagine that the quarantine requirement
for Floridians will be in place for months, and in those circumstances I understand why Mr.
Franklin would prefer not to attend in person.
        Case 7:17-cr-00089-CS Document 1076 Filed 07/17/20 Page 2 of 2




        The sentencings will take place one at a time to minimize the number of individuals in
the courtroom at any one time. Mr. Crea’s sentencing will take place at 9:30 a.m. Mr.
Madonna’s sentencing will take place at 11:30 a.m. Mr. Caldwell’s sentencing will take place
at 2:15 p.m. Mr. Londonio’s sentencing will take place at 3:30 p.m. All sentencings will be in
Courtroom 520.

       My chambers will email copies of this Order to the parties this evening.


SO ORDERED.

Dated: July 17, 2020
       White Plains, New York




                                                    __________________________
                                                    CATHY SEIBEL, U.S.D.J.
